DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 4, 6, 9 and 11-20.
Status of claims:
Claims 1-20 are pending in this office action.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Park et al. (US20130324663/ Provisional App No.  62/501478) (hereinafter Park).

Per claim 1, Park discloses a network slice configuration method, comprising: sending, by a centralized unit of a base station, network slice configuration information to a distributed unit of the base station (paragraph 0243, i.e. if the second base station 1503 remains a possibility for serving the  neighbor gNBs may exchange slice availability on the interface connecting two nodes, e.g., an Xn interface between gNBs or any other interface between base stations and the slices supported at the source node may be mapped, e.g., if possible, to other slices at a target node, examiner interprets if slices are mapped it is stored), 
wherein the network slice configuration information comprises information of a network slice supported by a tracing area, TA (paragraph 0226, the core network may provide the RAN a mobility restriction list.  This list may include those TAs [Tracking Areas] which support, or do not support, the slices for the wireless device.  The slices supported at the source node may be mapped, e.g., if possible, to other slices at a target node).
	Per claim 2, Park discloses the network slice configuration method of claim 1, wherein the network slice configuration information comprises: information of a network slice to which a data radio bearer of a terminal belongs (paragraph 0229, i.e. Network slicing in a RAN may include slice awareness in the RAN that may be introduced at a PDU session level, e.g., by indicating the slice ID corresponding to the PDU session.  An indication of a slice ID may further indicate that: QoS flows within a PDU session may belong to the same network slice).
	Per claim 3, Park discloses the network slice configuration method of claim 1, wherein the information of a network slice supported by a TA is a network slice supported by the TA to which a cell belongs (paragraph 0226 and 0229, the core network may provide the RAN a mobility restriction list.  This list may include those TAs [Tracking Areas] which support, or do not support, the slices for the wireless device.  The slices supported at the source node may be mapped, e.g., if possible, to other slices at a target node).
	Per claim 4, Park discloses the network slice configuration method of claim 1, wherein the information of a network slice supported by a TA is sent by the centralized unit of the base station to the distributed unit of the base station in a Served Cell Information field of a F1 SETUP REQUEST message 
Per claim 5, Park discloses the network slice configuration method of claim 1, wherein the network slice information comprises single network slice selection assistance information, S-NSSAI (paragraph 0248, i.e. the first base station 1502 may determine whether it has received one or more Network Slice Selection Assistance Information (NSSAI) and/or Single NSSAI (S-NSSAI) associated with one or more requested network slices).
Per claim 6, refer to the same rationale as explained in claim 1.
Per claim 7, refer to the same rationale as explained in claim 2.
Per claim 8, refer to the same rationale as explained in claim 3.
Per claim 9, refer to the same rationale as explained in claim 4.
Per claim 10, refer to the same rationale as explained in claim 5.
Per claim 11, refer to the same rationale as explained in claim 1(see paragraph 0152, i.e. processor and transceivers).
Per claim 12, refer to the same rationale as explained in claim 2 (see paragraph 0243, i.e. CU of Base Station).
Per claim 13, refer to the same rationale as explained in claim 3 (see paragraph 0243, i.e. CU of Base Station).
Per claim 14, refer to the same rationale as explained in claim 4(see paragraph 0152, i.e. processor and transceivers).
Per claim 15, refer to the same rationale as explained in claim 5(see paragraph 0243, i.e. CU of Base Station).
Per claim 16, refer to the same rationale as explained in claim 1(see paragraph 0152, i.e. processor and transceivers).


Per claim 18, refer to the same rationale as explained in claim 3(see paragraph 0243, i.e. DU of Base Station).
Per claim 19, refer to the same rationale as explained in claim 4.
Per claim 20, refer to the same rationale as explained in claim 5(see paragraph 0243, i.e. DU of Base Station).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647